USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1288                                WILLIAM H. JONES, JR.,                                Plaintiff, Appellant,                                          v.                 COMMISSIONER, NH DEPARTMENT OF CORRECTIONS, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Joseph A. DiClerico, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            William H. Jones, Jr. on brief pro se.            _____________________            Philip  T.  McLaughlin,  Attorney General,  Martin  P.  Honigberg,            ______________________                      _____________________        Senior  Assistant  Attorney  General, and  Jennifer  Brooks Gavilondo,                                                   __________________________        Attorney,  Civil Bureau, New  Hampshire Attorney General's  Office, on        brief for appellees.                                 ____________________                                  November 19, 1997                                 ____________________                      Per Curiam.   Plaintiff-appellant William H. Jones,                      __________            Jr. appeals following  a district court judgment  in favor of            various  prison and  halfway house  officials  on his  claims            brought pursuant to 42 U.S.C.   1983.  We affirm.                      Jones  complains that  the district court  erred in            setting  aside an  entry of  default  against Corporal  Frank            Cassidy.   We review a district court decision to set aside a            default solely for abuse of discretion.  Leshore v. County of                                                     _______    _________            Worcester,  945  F.2d  471,  472  (1st Cir.  1991).    Having            _________            reviewed the  record, we find  no abuse of discretion  in the            instant case.  We add that although  Jones lists the grant of            summary judgment in  favor of Cassidy as an  issue on appeal,            he nowhere makes  a developed argument that  summary judgment            was in  error.   Under the circumstances,  we deem  the issue            waived.  See King v. Town of  Hanover, 116 F.3d 965, 970 (1st                     ___ ____    ________________            Cir. 1997).   We add that even if  the issue were not waived,            summary judgment  would be proper  for the reasons  stated by            the district court.                      Jones also contends  that the district  court erred            in  granting  summary  judgment in  favor  of  Officer Darren            Basoukas   Corporal   Stephen  Nolan,   and   Warden  Michael            Cunningham.  Having reviewed the grant of summary judgment de                                                                       __            novo,  we find  no reversible  error.   See Dubois  v. United            ____                                    ___ ______     ______            States Dep't of Agric., 102  F.3d 1273, 1283 (1st Cir. 1996),            ______________________                                         -2-            cert.  denied, 117 S. Ct. 2510 (1997) (setting forth standard            _____________            of review).                          The claims against Basoukas and Nolan  stemmed from            Jones's   allegations  that  he  was  denied  insulin  and  a            hypodermic needle on  May 24, 1994 when he signed  out of the            halfway  house  to go  to  work.    Both Basoukas  and  Nolan            submitted affidavits denying any  personal involvement in the            alleged  incident.  Jones failed to submit any countervailing            evidence on this point, and, contrary  to his suggestion, the            records submitted  by  defendants do  not  establish  Nolan's            presence at the "signing out."   His tardy unsworn allegation            to  this   effect,  made   in  a   pretrial  statement,   was            insufficient to defeat  summary judgment.  See  DeNovellis v.                                                       ___  __________            Shalala,  124 F.3d  298,  305-06 (1st  Cir. 1997)  ("The very            _______            mission of the  summary judgment procedure  is to pierce  the            pleadings and  to assess  the proof in  order to  see whether            there is a genuine need for trial." (quoting Fed.  R. Civ. P.            56(e) advisory committee's note to 1963 amendment)).  F  o  r            similar  reasons, we reject Jones's challenge to the grant of            summary judgment in  favor of Cunningham.   The claim against            Cunningham at issue on appeal stemmed from the alleged denial            of special diet  meals at the halfway  house.  We agree  with            the district  court  that  Jones  failed to  show  "[a]  link            between  defendant  Cunningham's   alleged  indifference  and            [Jones's] non-receipt of medical meals."  Jones introduced no                                         -3-            evidence, by way of affidavit or otherwise, that he ever made            any member of Calumet House  aware that his medical condition            required a  special diet.  His tardy,  unsworn allegations to            the effect that staff knew he was on a special diet, made for            the first time in his pretrial statement, are not grounds for            reversal.                      Affirmed.                      _________                                         -4-